EXHIBIT 10.6

 

MEMORANDUM OF REBORROWING OF PRINCIPAL

 

This Memorandum of Reborrowing of Principal (“Memorandum”) is entered into as of
the 21st day of May, 2002, by and between DSI Toys, Inc. (“DSI”), a Texas
corporation, and MVII, LLC (“MVII”), a California limited liability company.

 


RECITALS

 

A.           A Promissory Note dated January 7, 2000, in the original principal
amount of $5,000,000.00 (the “Original Principal”) was executed by DSI payable
to the order of MVII (the “MVII Note”).  The current principal balance of the
MVII Note is $4,350,000.00.

 

B.             DSI desires to reborrow up to $500,000.00 of the Original
Principal that has been paid on the MVII Note.  MVII desires to re-loan such
amount to DSI.

 

C.             The Loan and Security Agreement dated February 2, 1999, as
amended from time to time, (the “Loan Agreement”) by and between DSI and Sunrock
Capital Corp., a Delaware corporation (“Sunrock”) sets forth, in Section 9.9(c),
that “Borrower shall be permitted to reborrow principal amounts paid on the MVII
Note from time to time,  provided, that,  the outstanding principal amount of
the MVII Note shall not exceed the original principal amount of the MVII Note;
provided, further, that, the stated interest rate of such indebtedness shall not
be increased, the frequency of payments shall not be increased and the principal
amount of the MVII Note, as increased from time to time, shall be payable no
more frequently than monthly or in amounts greater than the amounts permitted by
clause (ii) (B) above.  Borrower shall promptly provide written notice to Lender
of an increase in the outstanding principal amount of the MVII Note pursuant to
the authority granted in this Section 9.9(c).”

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.               As of May 21, 2002, DSI shall reborrow from MVII, and MVII
shall re-loan to DSI, a sum up to $500,000 (the “Reborrowed Amount”),
representing DSI’s reborrowing of a portion of the Original Principal that was
previously paid by DSI to MVII in accordance with the MVII Note.  The Reborrowed
Amount is loaned pursuant to all the terms and obligations set forth in the MVII
Note, and shall be added to the existing principal balance of the MVII Note.

 

2.               The parties acknowledge that the Reborrowed Amount is subject
to the terms and conditions of the MVII Note, as well as all the terms and
conditions of that certain Subordination Agreement dated January 7, 2000, by and
among E. Thomas Martin, MVII and Sunrock, together with any and all amendments
thereto.

 

--------------------------------------------------------------------------------


 

3.               DSI represents and warrants to MVII that all conditions to
DSI’s right to borrow the Reborrowed Amount, including but not limited to those
set forth in the Loan Agreement, have been satisfied.

 

4.               The parties agree that they will execute such other instruments
and documents as are or may become necessary to carry out the intent and purpose
of this Memorandum, and/or to evidence DSI’s indebtedness to MVII for the
Reborrowed Amount.

 

IN WITNESS WHEREOF, this Memorandum has been duly executed in triplicate
originals as of the day and date first written hereinabove.

 

 

 

 

 

 

DSI TOYS, INC.

 

 

 

 

 

By:

 

/s/ Robert L. Weisgarber


 


 


 


ROBERT L. WEISGARBER

 

 

 

CFO

 

 

 

 


 


MVII, LLC


 


 


 


 

 

By:

 


/S/ E. THOMAS MARTIN


 


 


 


E. THOMAS MARTIN

 

 

 

Manager

 

 

 

 

Acknowledged this 23rd day of May 2002.

 

 

 

 

 

 

 

 

SUNROCK CAPITAL CORP.

 

 

 

 

 

By:

 

/s/ Y. Renee Hannah

 

 

 

 

 

Name:

 

Y. Renee Hannah

 

 

 

 

 

Title:

 

Account Executive

 

 

 

 

 

 

2

--------------------------------------------------------------------------------